NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  LOUIS A. GAETA,
                  Claimant-Appellant

                           v.

 DAVID J. SHULKIN, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                      2016-1812
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-3628, Judge Mary J. Schoelen.
                ______________________

                Decided: April 10, 2017
                ______________________

    SANDRA E. BOOTH, Columbus, OH, argued for claim-
ant-appellant.

    ALEXANDER ORLANDO CANIZARES, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, Washington, DC, argued for respondent-appellee.
Also represented by BENJAMIN C. MIZER, ROBERT E.
KIRSCHMAN, JR., MARTIN F. HOCKEY, JR.; BRIAN D.
GRIFFIN, BRANDON A. JONAS, Office of General Counsel,
2                                         GAETA   v. SHULKIN



United States Department of Veterans Affairs, Washing-
ton, DC.
                ______________________

    Before WALLACH, TARANTO, and STOLL, Circuit Judges.
STOLL, Circuit Judge.
     Louis A. Gaeta appeals from the final decision of the
United States Court of Appeals for Veterans Claims
affirming the decision of the Board of Veterans Appeals
that there was no clear and unmistakable error in a 1994
rating decision denying Mr. Gaeta’s entitlement to service
connection for a nervous condition. Gaeta v. McDonald,
No. 14-3628, 2015 WL 7077240 (Vet. App. Nov. 13, 2015).
Because Mr. Gaeta fails to present a question within our
jurisdiction, we dismiss.
    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. We may review a Veterans
Court decision with respect to the validity of a decision on
a rule of law or the validity or interpretation of any stat-
ute or regulation relied on by the Veterans Court in
making the decision. 38 U.S.C. § 7292(a). Unless a
constitutional issue is presented, we have no jurisdiction
to review questions of fact or the application of a law or
regulation to a particular set of facts. Id. § 7292(d)(2).
    On appeal, Mr. Gaeta argues that the Veterans Court
misinterpreted 38 U.S.C. § 1111 and 38 C.F.R. § 3.304(b),
which establish a presumption that a veteran was in
sound condition when he entered service. Specifically,
Mr. Gaeta contends that the evidence relied on by the
Veterans Court is insufficient to constitute a “noting” of a
defect, infirmity, or disorder under the statute or regula-
tion. While he couches his argument as a challenge to the
Veterans Court’s interpretation of a statute and regula-
tion, Mr. Gaeta is actually challenging the Veterans
Court’s factual finding that the evidence of record was
adequate to rebut the presumption of soundness. Because
GAETA   v. SHULKIN                                      3



we may not review a challenge to a factual determination
or a challenge to the application of law to facts, see 38
U.S.C. § 7292(d)(2), we dismiss Mr. Gaeta’s appeal for
lack of jurisdiction.
     We have considered Mr. Gaeta’s other arguments and
find them equally ineffective in invoking the jurisdiction
of this court. Accordingly, we dismiss Mr. Gaeta’s appeal
for lack of jurisdiction.
                      DISMISSED
                         COSTS
   No costs.